EXHIBIT 10.1
Employment Agreement
          This Employment Agreement (this “Agreement”), effective as of May 27,
2008 (the “Effective Date”), is between Sterling Chemicals, Inc., a Delaware
corporation (“Employer”), and John V. Genova (“Executive”).
          Whereas, Employer wishes to employ Executive as its President, Chief
Executive Officer and Executive wishes to accept such employment; and
          Whereas, the parties wish to set forth the terms and conditions of
such employment;
          Now, Therefore, the parties hereto agree as follows:
          1. Definitions. As used in this Agreement, the following terms have
the following meanings:
     “Accounting Firm” means, as of the time of determination, a nationally
recognized accounting firm or employee benefits firm acceptable to Employer and
Executive; provided, however, that such firm has not provided any services to
Employer or Executive at any time during the immediately preceding three-year
period.
     “Affiliate” means, with respect to any entity, any other corporation,
organization, association, partnership, sole proprietorship or other type of
entity, whether incorporated or unincorporated, directly or indirectly
controlling or controlled by or under direct or indirect common control with
such entity.
     “Agreement” has the meaning specified in the introductory paragraph hereof.
     “Annual Period” means the time period of each year beginning on the first
day of the Employment Term and ending on the day before the anniversary of that
date.
     “Base Salary” has the meaning specified in Section 5(a).
     “Base Salary Component” has the meaning specified in Section 7(e).
     “Benefit Plan” means any employee benefit plan (including any employee
benefit plan within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended), program, arrangement or practice
maintained, sponsored or provided by Employer or any subsidiary, including those
relating to bonuses, incentive compensation, retirement benefits, stock options,
stock ownership or stock awards, healthcare or medical benefits, disability
benefits, death benefits, disability, life, accident or travel insurance, sick
leave, vacation pay or termination pay.
     “Board” means the Board of Directors of Employer.





--------------------------------------------------------------------------------



 



     “Bonus Component” has the meaning specified in Section 7(e).
     “Business Expenses” has the meaning specified in Section 5(e).
     “Cause” means a finding by the Board of acts or omissions constituting, in
the Board’s reasonable judgment, any of the following occurring during the
Employment Term:

  (i)   the commission by Executive of (A) fraud, (B) acts of dishonesty which
are injurious to Employer (monetarily or otherwise) in any material respect or
(C) an act constituting a breach in any material respect of the duty of loyalty
(as defined by the laws of the State of Delaware) to Employer or its Affiliates;
    (ii)   conduct (including a failure to act) by Executive that is materially
detrimental in a monetary manner to Employer or that prejudices, in any material
respect, the reputation of Employer in the fields of business in which it is
engaged or with the investment community or the public at large, but only if
Executive knew, or should have known, that such conduct could have such result;
    (iii)   acts or omissions of Executive constituting a violation of any of
his material obligations under this Agreement;     (iv)   Executive’s failure to
comply, in any material respect, with the policies of Employer or its
Affiliates, specifically including those concerning alcohol or drugs, ethics,
equal employment opportunity, harassment or compliance with laws;     (v)  
Executive’s material insubordination to the Board or willful failure to observe
and comply with all lawful and ethical and reasonable directions and
instructions of the Board;     (vi)   subject to Section 4(b), Executive’s
failure to devote his full working time and best efforts to the performance of
his responsibilities to Employer or its Affiliates;     (vii)   Executive’s
conviction of, or entry of a plea agreement or consent decree or similar
arrangement with respect to, a felony or any violation of federal or state
securities laws; or     (viii)   Executive’s failure to cooperate with any
investigation or inquiry authorized by the Board or conducted by a governmental
authority related to Employer’s or an Affiliate’s business or Executive’s
conduct related to Employer or an Affiliate.

-2-



--------------------------------------------------------------------------------



 



          “Change of Control” means the occurrence of any of the following
events:

  (i)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”), other than Resurgence Asset
Management, L.L.C. and/or any of its or its affiliates’ managed funds or
accounts (“Resurgence”), of securities of Employer if, immediately thereafter,
such Person is the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the combined voting power
of the then-outstanding voting securities of Employer entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions shall not constitute a Change
of Control: (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Employer or any of its Affiliates; or (B) any
acquisition by any corporation pursuant to a transaction that complies with
subclauses (iii)(A), (iii)(B) and (iii)(C) of this definition;     (ii)   the
time at which individuals who, within any 12-month period, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual whose election, or
nomination for election by Employer’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;     (iii)
  consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Employer or any of its
subsidiaries, a disposition of assets by Employer or the acquisition of assets
or stock of another entity by Employer or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding voting securities entitled to
vote generally in the election of directors of the corporation resulting from
such Business Combination (including a corporation that, as a result of such
transaction, owns Employer or has purchased Employer’s assets in a disposition
of assets either directly or through one or more subsidiaries) in substantially
the same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Voting Securities, (B) no Person
(excluding Resurgence or any employee benefit plan (or related trust) of
Employer or such

-3-



--------------------------------------------------------------------------------



 



      corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 50% or more of the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or     (iv)   approval by the
stockholders or other relevant stakeholders of Employer of a complete
liquidation or dissolution of Employer.

     “COBRA” has the meaning specified in Section 7(e).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section shall include (i) such section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes such section and (ii) all rulings, regulations,
notices, announcements, guidance and other pronouncements issued by the U.S.
Treasury Department, the Internal Revenue Service and any court of competent
jurisdiction that relate to such section.
     “Compensation Payment” has the meaning specified in Section 7(a).
     “Competitive Position” has the meaning specified in Section 7(e).
     “Confidential Information” means, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales, costs,
pricing, strategies, forecasts and long range plans, financial and tax
information, personnel information, business, marketing and operational
projections, plans and opportunities, customer, vendor and supplier information,
project and prospect locations and leads and production information but
excluding any such information that is or becomes generally available to the
public other than as a result of any breach of this Agreement or other
unauthorized disclosure by Executive.
     “Correction Period” has the meaning specified in Section 6(c).
     “Effective Date” has the meaning specified in the introductory paragraph
hereof.
     “Employer” has the meaning specified in the introductory paragraph hereof.
     “Employment Term” has the meaning specified in Section 3.
     “Employment Termination Date” means the effective date of termination of
Executive’s employment as determined under Section 6(g).

-4-



--------------------------------------------------------------------------------



 



     “Excise Tax” has the meaning specified in Section 7(g).
     “Executive” has the meaning specified in the introductory paragraph hereof.
     “Good Reason” means, with respect to Executive, any of the following
actions or failures to act by Employer (unless such act or failure to act was
with the express written consent of Executive):

  (i)   a material adverse change in Executive’s reporting responsibilities,
titles or elected or appointed offices as in effect immediately prior to the
effective date of such change, including any change caused by the removal of
Executive from, or the failure to re-elect Executive to, any material corporate
office of Employer held by Executive immediately prior to such effective date
but excluding any such change that occurs in connection with a termination of
Executive’s employment in accordance with the terms of this Agreement;     (ii)
  the assignment to Executive of duties and/or responsibilities that are
materially inconsistent with Executive’s status, positions, duties,
responsibilities and functions with Employer immediately prior to the effective
date of such assignment;     (iii)   a reduction in Executive’s Base Salary or
target award opportunity under the ICP, in each case, as in effect immediately
prior to the effective date of such reduction;     (iv)   the failure of
Employer to maintain employee benefit plans, programs, arrangements and
practices entitling Executive to benefits that, in the aggregate, are at least
as favorable to Executive as those available to Executive under the Benefit
Plans in which he or she was a participant immediately prior to the effective
date of such failure; provided, however, that the amendment, modification or
discontinuance of any or all such employee benefit plans, programs, arrangements
or practices by Employer shall not constitute “Good Reason” hereunder if such
amendment, modification or discontinuance applies generally to Employer’s
salaried work force and does not single out Executive for disparate treatment;
or     (v)   acts or omissions of Employer constituting a violation of any of
its material obligations under this Agreement.

For purposes of this definition, none of the actions described in clauses
(i) through (iv) above shall constitute a Good Reason if it was an isolated and
inadvertent action not taken in bad faith by Employer and if it and any damage
caused to Executive is remedied by Employer promptly after receipt of notice
thereof given by Executive. For purposes of this definition, any action or
failure to act described in clauses (i) through (v) above shall cease to be a
Good Reason on the date which is 90 days after the date on which such action or

-5-



--------------------------------------------------------------------------------



 



failure to act first occurred unless, prior to such date, Executive delivers a
Notice of Termination to Employer pursuant to Section 6(f). In the event of any
dispute between Employer and Executive with respect to the aggregate value or
level of any of Executive’s benefits for purposes of clause (iv) above, Employer
and Executive shall use their best efforts to resolve such dispute themselves.
If they are unable to resolve the dispute within 15 business days, an Accounting
Firm shall be engaged by Employer to make its own determination with respect to
the dispute and the determination by such Accounting Firm shall be final and
binding on Employer (including the Compensation Committee) and Executive. If an
Accounting Firm is engaged with respect to any dispute as aforesaid, (A) such
Accounting Firm shall be instructed to make its determination as soon as
practicable (but in no event later than 60 days after Executive delivers the
Notice of Termination) and to use such materiality standard as such Accounting
Firm may determine to be reasonable under the circumstances and (B) Employer and
Executive shall provide such Accounting Firm with all books, records and other
information relevant to such dispute as such Accounting Firm may reasonably
request. No Accounting Firm engaged as aforesaid shall be liable or responsible
to Employer (including the Compensation Committee) or Executive for any
determination made by such Accounting Firm in good faith.
     “Gross-Up Payment” has the meaning specified in Section 7(g).
     “ICP” has the meaning specified in Section 5(b).
     “Inability to Perform” means (i) Executive has been determined under
Employer’s long-term disability plan to be eligible for long-term disability
benefits or (ii) Executive has suffered a physical or mental condition that, in
the opinion of a licensed physician reasonably acceptable to Employer and
Executive (or his legal representative), prevents Executive from being able to
perform the essential functions of his position for (A) a period of three
consecutive months or (B) an aggregate of four months within any period of
12-consecutive months.
     “Payment” has the meaning specified in Section 7(g).
     “Protection Period” means the period commencing 180 days prior to the date
on which the relevant Change of Control occurs and ending two years after the
date on which such Change of Control occurs.
     “Protection Period Severance Payment” has the meaning specified in
Section 7(e).
     “Restricted Activities” has the meaning specified in Section 7(g).
     “Section 409A Exempt Amount” has the meaning specified in Section 7(f).
     “Severance Payment” has the meaning specified in Section 7(f).
     “Target Bonus” has the meaning specified in Section 5(b).

-6-



--------------------------------------------------------------------------------



 



     “Vacation Payment” has the meaning specified in Section 7(a).
     “Work Product” means all ideas, works of authorship, inventions and other
creations, whether or not patentable, copyrightable or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by Executive while employed by Employer and/or any of its
Affiliates, that relate in any manner whatsoever to the business, existing or
then-proposed, of Employer and/or any of its Affiliates, or any other business
or research or development effort in which Employer and/or any of its Affiliates
engages during the Employment Term excluding, however, any such work product
that is or becomes generally usable by the public without payment of
compensation to the owner thereof unless such work product becomes so usable as
a result of any breach of this Agreement or other unauthorized disclosure by
Executive.
          2. Employment. Employer agrees to employ Executive, and Executive
agrees to be employed, during the Employment Term in the position and with the
duties and responsibilities set forth in Section 4(a) and upon the other terms
and conditions set out in this Agreement. As soon as practicable after the
Effective date, Employer shall cause Executive to become a member of the Board
and, during the Employment Term, Employer shall cause Executive to be nominated
as a member of the Board at each annual meeting of the stockholders of Employer.
          3. Term. Executive’s employment shall commence on the Effective Date
and shall be for an initial term of three years (the “Employment Term”), unless
sooner terminated as provided in this Agreement. Subject to earlier termination
as provided in this Agreement, on the last day of each Annual Period, the
Employment Term shall be automatically extended for an additional one-year
period unless Employer gives written notice to Executive at least three months
prior to the last day of such Annual Period of its election to not extend this
Agreement for an additional one-year period. Each automatic one-year extension
shall be part of the Employment Term.
          4. Position and Duties. (a) During the Employment Term, Executive
shall be employed as President and Chief Executive Officer of Employer, under
the direction and subject to the control of the Board (which direction shall be
such as is customarily exercised over a chief executive officer), and Executive
shall be responsible for the business, affairs, properties and operations of
Employer and shall have general executive charge, management and control of
Employer, with all such powers and authority with respect to such business,
affairs, properties and operations as may be reasonably incident to such duties
and responsibilities. In addition, Executive shall have such other duties,
functions, responsibilities and authority as are from time to time delegated to
Executive by the Board; provided, however, that such duties, functions,
responsibilities and authority are reasonable and customary for a person serving
in the same or similar capacity of an enterprise comparable to Employer.
          (b) During the Employment Term, Executive shall devote his full
business time, skill and attention and his best efforts to the business and
affairs of Employer to the extent

-7-



--------------------------------------------------------------------------------



 



necessary to discharge fully, faithfully and efficiently the duties and
responsibilities delegated and assigned to Executive in or pursuant to this
Agreement, except for usual, ordinary and customary periods of vacation and
absence due to illness or other disability and as otherwise specified in this
Section. Employer agrees that it shall not be a violation of this Agreement for
Executive to (i) serve on civic or charitable boards or committees, (ii) deliver
lectures or fulfill speaking engagements at educational institutions or
(iii) manage personal investments, so long as in the case of (i), (ii) or
(iii) above such activities do not, individually or in the aggregate,
significantly interfere or conflict with the performance of Executive’s
responsibilities under this Agreement or the interests of Employer. In addition,
Employer acknowledges that Executive currently serves on the Board of Directors
of Encore Acquisition Company and represents that such service shall not be
considered a violation of this Section unless such activities significantly
interfere with Executive’s performance of his responsibilities under this
Agreement. Executive shall not become a member of the board of directors or
committees of any other business organization (but excluding charitable
organizations even if conducting a business) without the prior written consent
of the Board.
          (c) In connection with Executive’s employment under this Agreement,
Executive shall be based in Houston, Texas, or at any other place where the
principal executive offices of Employer may be located during the Employment
Term. Executive also will engage in such travel as the performance of
Executive’s duties in the business of Employer may require.
          (d) All services that Executive may render to Employer or any of its
Affiliates in any capacity during the Employment Term shall be deemed to be
services required by this Agreement and the consideration for such services is
that provided for in this Agreement.
          (e) Employer agrees that it has provided to Executive and Executive
hereby acknowledges that he has read and is familiar with Employer’s policies
regarding business ethics and conduct, and will comply with all such provisions,
and any amendments thereto, during the Employment Term.
          5. Compensation and Related Matters. (a) Base Salary. During the
Employment Term, Employer shall pay Executive for his services under this
Agreement an annual base salary (“Base Salary”). The Base Salary on the
Effective Date shall be $395,000. The Base Salary is subject to annual
adjustments on March 1 of each year beginning March 2009, at the discretion of
the Board, but in no event shall Employer pay Executive a Base Salary less than
the Base Salary then in effect without the consent of Executive. The Base Salary
shall be payable in bi-monthly installments (in arrears) in accordance with the
general payroll practices of Employer, or as otherwise mutually agreed upon.
          (b) Annual Incentives. Beginning in calendar year 2008 and during the
Employment Term, Executive will participate in Employer’s Bonus Plan or any
other incentive compensation plan (whether payable in cash or equity of
Employer) applicable to Executive’s position as may be adopted by Employer from
time to time (the Bonus Plan or such other plan, the “ICP”). Executive’s target
award opportunity under the ICP will be 100% of Executive’s Base Salary (“Target
Bonus”) with a threshold of 50% of Executive’s Base Salary and a

-8-



--------------------------------------------------------------------------------



 



maximum of 200% of Executive’s Base Salary, and shall be subject to such other
terms, conditions and restrictions as may be established by the Board or the
Compensation Committee. Prior to March 1 of each year, Executive will develop a
proposed set of performance metrics for that year that are subject to review and
approval by the Board and/or the Compensation Committee. Performance metrics for
2008 will be developed by Executive and submitted to the Board for its review
and approval within one month of the Effective Date.
          (c) Equity Option Grant Related to Initial Employment. Executive shall
be granted, on the Effective Date and pursuant to Employer’s Amended and
Restated 2002 Stock Plan and Employer’s standard form of option agreement,
nonqualified stock options to purchase 120,000 shares of Employer’s common stock
at an exercise price of $31.60, which option will have a ten-year term and will
vest and become exercisable in three equal, annual installments with the first
installment vesting and becoming exercisable on the first anniversary of the
Effective Date (subject to Executive’s continued employment with the Company on
each applicable vesting date).
          (d) Equity Option Grants Related to Future Employment. In addition to
the stock options granted pursuant to Section 5(c), Employer will annually
determine whether Executive should receive additional stock options or
restricted stock awards of Employer’s common stock based on Executive’s
performance relative to predetermined long-term performance metrics. Prior to
March 1 of each year, Executive will develop a proposed set of long-term
performance metrics for that year that are subject to review and approval by the
Board and/or the Compensation Committee. Long-term performance metrics for 2008
will be developed by Executive and submitted to the Board for its review and
approval within one month of the Effective Date. The exercise price for stock
options granted pursuant to this Section 5(d) will be determined by the Board or
the Compensation Committee at the time of grant but will not, in any event, be
less than the fair market value of a share of Employer’s common stock as of the
date of grant.
          (e) Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in all Benefit Plans or other employee benefit programs
and arrangements that are generally made available by Employer to its current
Chief Executive Officer, including without limitation Employer’s life insurance,
equity based plans, long-term disability and health plans. Executive
acknowledges that Employer has frozen its Salaried Employees’ Pension Plan,
Pension Benefit Equalization Plan and Supplemental Employee Retirement Plan and
Executive will not be eligible to participate in, or receive any benefits under,
such plans. Executive acknowledges and agrees that cooperation and participation
in medical or physical examinations may be required by one or more insurance
companies in connection with the applications for such life and/or disability
insurance policies.
          (f) Business Expenses. Executive shall be entitled to receive
reimbursement for all reasonable expenses incurred by Executive during the
Employment Term in performing his duties and responsibilities under this
Agreement, consistent with Employer’s policies or practices for reimbursement of
expenses incurred by other senior executives of Employer (“Business Expenses”).

-9-



--------------------------------------------------------------------------------



 



          (g) Vacations. Executive shall be eligible for four weeks’ annual paid
vacation during each of the first two Annual Periods of the Employment Term, and
then, five weeks annual vacation during each successive Annual Period of the
Employment Term, as well as sick pay and other paid and unpaid time off in
accordance with the policies and practices of Employer. Executive agrees to use
his vacation and other paid time off at times that are (i) consistent with the
proper performance of his duties and responsibilities and (ii) mutually
convenient for Employer and Executive.
          (h) Fringe Benefits. During the Employment Term, Executive shall be
entitled to the perquisites and other fringe benefits that are made available by
Employer to its senior executives generally, subject to any applicable terms and
conditions of any specific perquisite or other fringe benefit; provided,
however, that the Board may award or provide employee Benefit Plans or programs
and arrangements to Executive which are different from (but not less in value)
than those which are provided to other senior executives of Employer generally.
          (i) Relocation. Employer shall reimburse Executive for all reasonable
actual out-of-pocket costs and expenses incurred by Executive in connection with
relocating to the Houston, Texas area, which shall be deemed to be (i) all
customary and reasonable realtor fees and closing costs associated with the sale
of Executive’s existing San Antonio home, (ii) all customary and reasonable
closing costs, inspection costs, survey costs and other customary and reasonable
fees and expenses (excluding financing points) associated with the purchase by
Executive of a new home in the Houston, Texas area and (iii) all costs
associated with moving Executive’s and his immediate family’s personal
belongings from San Antonio, Texas to the Houston, Texas area to the extent such
costs do not exceed $150,000; provided, however, that in each case such costs
and expenses are incurred by Executive within three years from the Effective
Date. Employer will reimburse Executive for temporary housing and other related
costs in the Houston, Texas area for up to 120 days from the Effective Date in
an amount not to exceed $5,000 per month. The reimbursements for expenses for
which Executive is entitled to be reimbursed pursuant to this Section 5(i) shall
be made on or before the last day of the calendar year following the calendar
year in which the applicable expense is incurred. Executive acknowledges and
agrees that some of the costs and expenses reimbursed by Employer pursuant to
this Section 5(i) will be taxable as imputed income. In the event that Executive
terminates his employment with Employer without Good Reason during the two-year
period following the Effective Date, Executive shall refund to Employer all
amounts paid by Employer pursuant to this Section 5(i) within 30 days after
demand therefore by Employer.
          (j) Directors and Officers (D&O) Liability Insurance. Employer will
provide information on their D&O insurance coverage and will cause Executive to
be covered thereunder as of the Effective Date and following the Employment
Termination Date (for any reason) for the period during which any action which
would otherwise be covered by the D&O insurance could be brought against
Employer, its Affiliates or Executive.
          6. Termination of Employment. (a) Death. Executive’s employment shall
terminate automatically upon his death.

-10-



--------------------------------------------------------------------------------



 



          (b) Inability to Perform. Employer may terminate Executive’s
employment at any time for Inability to Perform.
          (c) Termination by Employer for Cause. Employer may terminate
Executive’s employment for Cause by providing Executive with a Notice of
Termination; provided, however, that (i) prior to terminating Executive’s
employment for Cause, Employer shall provide Executive with written notice of
its intention to do so, which notice shall specify the particular circumstances
or events that Employer contends gives rise to the existence of Cause and
(ii) in the event that Employer intends to terminate Executive’s employment
pursuant to clause (iii), (iv), (v), (vi) or (viii) of the definition of Cause,
Employer shall provide Executive with 30 days within which to correct the
circumstances or events Employer contends give rise to the existence of Cause
under such clause(s) (the “Correction Period”), unless the circumstances or
events involve the violation of Employer’s policies involving alcohol or drugs
or any other circumstance which cannot be corrected; provided, however, that,
during any Correction Period, Executive shall be allowed to appear before the
Board and present information and evidence relevant to its decision to terminate
him for Cause and Executive may be represented by counsel at such meeting.
          (d) Termination by Executive for Good Reason. Executive may terminate
his employment for Good Reason. To exercise his right to terminate for Good
Reason, Executive must provide a Notice of Termination to Employer describing
the condition(s) alleged to constitute Good Reason. Employer shall have 30 days
from the receipt of such Notice of Termination to remedy the Good Reason
condition(s). If such conditions are not remedied within that 30-day period,
Executive’s employment with the Company shall automatically terminate upon the
expiration of such 30-day period.
          (e) Termination by Either Party Without Cause or Without Good Reason.
Subject to Employer’s obligations under Section 7 herein and as otherwise
required in this Agreement, either Employer or Executive may terminate
Executive’s employment without Cause or without Good Reason at any time (i) upon
written notice to Executive in the case of a termination by Employer without
Cause or (ii) on 60 days’ prior written notice in the case of a termination by
Executive without Good Reason.
          (f) Notice of Termination. Any termination of Executive’s employment
by Employer or by Executive (other than a termination pursuant to Section 6(a))
shall be communicated by a written Notice of Termination. For purposes of this
Agreement, “Notice of Termination” means a written notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) in the case
of a termination for Inability to Perform, Cause or Good Reason, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision invoked and (iii) if
the termination is by Executive pursuant to Section 6(e), or by Employer for any
reason, specify the Employment Termination Date. The failure by Employer or
Executive to set forth in the Notice of Termination any fact or circumstance
that contributes to a showing of Cause or Good Reason

-11-



--------------------------------------------------------------------------------



 



shall not waive any right of Employer or Executive or preclude either of them
from asserting such fact or circumstance in enforcing or defending their rights.
          (g) Employment Termination Date. The Employment Termination Date,
whether occurring before or after a Change of Control, shall be (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated by Employer because of his
Inability to Perform or for Cause, the date specified in the Notice of
Termination, which date shall be no earlier than the date such notice is
received by Employer, (iii) if Executive’s employment is terminated by Executive
for Good Reason, in accordance with Section 6(d), (iv) if the termination is
under Section 6(e), the date specified in the Notice of Termination, which date,
in the case of a Notice of Termination given by Executive, shall be no earlier
than 60 days after the date such notice is received by Employer, or (v) if
Executive’s employment is terminated by expiration of the Employment Term in
accordance with Section 3, the date the Employment Term expires.
          (h) Deemed Resignation. In the event of termination of Executive’s
employment, Executive agrees that if at such time he is a member of the Board or
is an officer of Employer or a director or officer of any of its Affiliates, he
shall be deemed to have resigned from such position(s) effective on the
Employment Termination Date; provided, however, that if Employer and Executive
agree in writing prior to the Employment Termination Date that Executive shall
remain a member of the Board, Executive shall not be deemed to have resigned his
position as a member of the Board merely by virtue of the termination of his
employment. Executive agrees to execute and deliver any documents evidencing his
resignation from such positions that Employer may reasonably request; provided,
however, that no such document shall affect the date that Executive ceased to be
an officer, director or employee of Employer or any of its Affiliates as
described above.
          (i) Investigation; Suspension. Employer may suspend Executive with
full pay and benefits which were being provided to Executive at the time of his
suspension pending (i) an investigation described in clause (viii) of the
definition of Cause or (ii) a determination by the Board whether Executive has
engaged in acts or omissions constituting Cause. No such paid suspension shall
constitute a termination of Executive’s employment or Good Reason. Executive
agrees to cooperate with Employer in connection with any such investigation.
          7. Compensation Upon Termination of Employment. (a) Death. If
Executive’s employment is terminated by reason of Executive’s death, Employer
shall pay to such person as Executive shall designate in a written notice to
Employer (or, if no such person is designated, to his estate) any unpaid portion
of Executive’s Base Salary through the Employment Termination Date (the
“Compensation Payment”), any earned but unused vacation (the “Vacation Payment”)
and any unreimbursed Business Expenses, at the time and in the manner required
by applicable law but in no event later than 30 business days after the
Employment Termination Date.
          (b) Inability to Perform. If Executive’s employment is terminated by
reason of Executive’s Inability to Perform, Employer shall pay to Executive the
Compensation Payment (if Executive is not receiving payments under Employer’s
long-term disability plan), the Vacation

-12-



--------------------------------------------------------------------------------



 



Payment and any unreimbursed Business Expenses at the time and in the manner
required by applicable law but in no event later than 30 business days after the
Employment Termination Date.
          (c) Termination by Executive Without Good Reason. If Executive’s
employment is terminated by Executive pursuant to and in compliance with
Section 6(e), Employer shall pay to Executive the Compensation Payment, the
Vacation Payment and any unreimbursed Business Expenses, at the time and in the
manner required by applicable law but in no event later than 30 business days
after the Employment Termination Date.
          (d) Termination for Cause. If Executive’s employment is terminated by
Employer for Cause, Employer shall pay to Executive the Compensation Payment,
the Vacation Payment and any unreimbursed Business Expenses, at the time and in
the manner required by applicable law but in no event later than 30 business
days after the Employment Termination Date.
          (e) Termination Without Cause or With Good Reason or Upon Expiration
of Employment Term During a Protection Period. If a Change of Control occurs and
Executive’s employment is terminated during a Protection Period (i) by Employer
without Cause (other than due to an Inability to Perform), (ii) by Executive for
Good Reason or (iii) due to the expiration of the Employment Term in accordance
with Section 3:
     (A) Employer shall pay to Executive the Compensation Payment, the Vacation
Payment and any unreimbursed Business Expenses, at the time and in the manner
required by applicable law but in no event later than 30 business days after the
Employment Termination Date;
     (B) if, within 60 days after the Employment Termination Date, Executive has
signed a release agreement, in form and content reasonably acceptable to
Employer and Executive, and he does not revoke such release agreement:

  (1)   Employer shall pay to Executive, in lieu of any other severance or
separation benefits (and, where the Employment Termination Date occurs before
the Change of Control, reduced by the Severance Payment paid to Executive
pursuant to Section 7(f) below), in a single lump sum payment within 60 days
after the Employment Termination Date where such Employment Termination Date
occurs after the Change of Control and within 60 days of the Change of Control
if such Employment Termination Date occurred prior to the Change of Control, an
amount equal to (x) Executive’s Base Salary in effect on the Employment
Termination Date times 2.75 (the “Base Salary Component”) plus (y) Executive’s
ICP award at the target level for the performance period in effect on the
Employment Termination Date (but in no event less than the target level
specified in Section 5(b)) times 2.75 calculated as if Executive was employed by
Employer for the entire performance period during which the ICP award could have
been earned (the “Bonus Component” and, together with the Base Salary Component,
the "Protection Period Severance Payment”);

-13-



--------------------------------------------------------------------------------



 



  (2)   all stock options and restricted stock awards granted by Employer to
Executive as of the Employment Termination Date and other benefits or programs
which contain a vesting requirement shall immediately vest in full;     (3)  
Executive will have 90 days after the Employment Termination Date to exercise
any stock options granted by Employer to Executive that have not previously
lapsed; provided, however, that in no event may any of such stock options be
exercised after the date upon which such stock options would have expired by
their original terms; and     (4)   any other benefits to which Executive would
have otherwise been entitled upon termination of employment or separation of
service, including by example and not by limitation, benefits under Employer’s
long-term disability plan, the benefits under the OMNIBUS Budget Reconciliation
Act of 1985 (“COBRA”), and those which would otherwise be paid under any
qualified or nonqualified Benefit Plan which provides for benefits upon
termination of employment or separation from service.

Notwithstanding anything to the contrary contained in this Agreement, if
Executive is entitled to receive a Protection Period Severance Payment, up to
50% of the Protection Period Severance Payment shall be subject to repayment by
Executive if, within one year after the date of Executive’s Employment
Termination Date, Executive owns, manages, operates or controls (or joins in the
ownership, management, operation or control of), or becomes employed by or
connected in any manner with, any business engaged in the manufacture or sale of
acetic acid, propylene, biodiesel or renewable fuels anywhere in Texas or any of
its contiguous states (each, a “Competitive Position”). In the event that
Executive is required to repay any portion of the Protection Period Severance
Payment pursuant to this Section 7(e), such portion shall be determined by
multiplying 50% of the Protection Period Severance Payment (prior to any
reduction for the Severance Payment if previously paid to Executive) by a
fraction, the numerator of which is the number of days from the date Executive
begins in such Competitive Position until the first anniversary of the
Employment Termination Date, and the denominator of which is 365.
          Notwithstanding the foregoing, Employer’s obligation under clause
(B)(1) above shall terminate, and Executive shall refund to Employer upon demand
therefore, any amounts previously paid by Employer to Executive pursuant to
clause (B)(1) above, if Executive engages in any conduct that materially
violates Section 8, engages in any Restricted Activities described in Section 9
or Executive is found guilty or enters into a plea agreement, consent decree or
similar arrangement with respect to any felony criminal offense or any material
violation of federal or state securities laws, or has a cease-and-desist order,
injunction or other penalty or judgment issued or entered in any material civil
enforcement action brought against him by any United States regulatory agency or
by a court of competent jurisdiction in a proceeding commenced by such a
regulatory agency (in either case, regardless of whether Executive admits or
denies the substantive allegations, and in each case only (i) for actions or
omissions related to

-14-



--------------------------------------------------------------------------------



 



his employment with Employer or any of its Affiliates) and (ii) Employer is
materially damaged by the actions of Executive which resulted in the foregoing
sanctions, penalties or actions.
          (f) Termination Without Cause or With Good Reason or Upon Expiration
of Employment Term Outside a Protection Period. If Executive’s employment
hereunder is terminated (i) by Employer without Cause (other than due to an
Inability to Perform), (ii) by Executive for Good Reason or (iii) due to the
expiration of the Employment Term in accordance with Section 3 and the
Employment Termination Date does not occur within a Protection Period:
     (A) Employer shall pay to Executive the Compensation Payment, the Vacation
Payment and any unreimbursed Business Expenses, at the time and in the manner
required by applicable law but in no event later than 30 business days after the
Employment Termination Date;
     (B) if, within 60 days after the Employment Termination Date, Executive has
signed a release agreement, in form and content reasonably acceptable to
Employer and Executive, and he does not revoke such release agreement:

  (1)   Employer shall pay to Executive, in lieu of any other severance or
separation benefits, in a single lump sum payment within 60 days after the
Employment Termination Date, an amount equal to the sum of (x) 50% of the Base
Salary Component plus (y) 50% of the Bonus Component (such amount, the
“Severance Payment”);     (2)   all stock options and restricted stock awards
granted by Employer to Executive as of the Employment Termination Date and other
benefits or programs which contain a vesting requirement shall immediately vest
in full;     (3)   Executive will have 90 days after the Employment Termination
Date to exercise any stock options granted by Employer to Executive that have
not previously lapsed; provided, however, that in no event may any of such stock
options be exercised after the date upon which such stock options would have
expired by their original terms; and

(4) any other benefits to which Executive would have otherwise been entitled
upon termination of employment or separation of service, including by example
and not by limitation, benefits under Employer’s long-term disability plan, the
benefits under COBRA, and those which would otherwise be paid under any
qualified or nonqualified Benefit Plan which provides for benefits upon
termination of employment or separation from service.
          (g) Gross-Up Payments. In the event that it is determined that any
payment (other than the Gross-Up Payment provided for in this Section 7(g)) or
distribution by Employer or any of its Affiliates to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of

-15-



--------------------------------------------------------------------------------



 



any other agreement, policy, plan, program or arrangement, including without
limitation any stock option or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being considered
“contingent on a change in ownership or control” of Employer, within the meaning
of Section 280G of the Code or any successor provision thereto (such tax being
hereafter referred to as the “Excise Tax”), then Executive will be entitled to
receive an additional payment or payments (a “Gross-Up Payment”). The Gross-Up
Payment will be in an amount equal to the lesser of (i) an amount such that,
after payment by Executive of all taxes, including any Excise Tax imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payment, and (ii) 25% of the sum of
Executive’s Base Salary plus Executive’s Target Bonus, in each case, as of the
Employment Termination Date. For purposes of determining the amount of the
Gross-Up Payment, Executive will be considered to pay (A) federal income taxes
at the highest rate in effect in the year in which the Gross-Up Payment will be
made and (B) state and local income taxes at the highest rate in effect in the
state or locality in which the Gross-Up Payment would be subject to state or
local tax, net of the maximum reduction in federal income tax that could be
obtained from deduction of such state and local taxes. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax and the
calculation of the amounts referred to in this paragraph (g) will be made at the
expense of Employer by the Accounting Firm, which shall provide detailed
supporting calculations. Any determination by the Accounting Firm will be
binding upon Employer and Executive. The Gross-Up Payment will be paid to
Executive as soon as administratively practicable following, but no later than
the end of the calendar year in which Executive remits the related taxes.
          (h) Health and Life Insurance Continuation. If Executive’s employment
is terminated (i) by Employer without Cause (other than due to an Inability to
Perform), (ii) by Executive for Good Reason or (iii) due to the expiration of
the Employment Term in accordance with Section 3, for a period of 18 months
following the Employment Termination Date, Executive (and the members of his
family who are currently eligible to receive benefits under Employer’s primary
group medical plan) shall continue to be covered by all life, health care,
medical and dental insurance plans and programs (excluding disability) of
Employer under which they were covered on the Employment Termination Date to the
extent Employer continues to provide such coverage to its executive officers
generally; provided that Executive (A) makes a timely COBRA election after the
Employment Termination Date and (B) pays the active employee premium required by
such plans and programs; provided, however, that Employer’s obligations under
this Section 7(h) with respect to any particular type of plan or program shall
earlier terminate upon the date on which Executive becomes eligible for similar
coverage under a subsequent employer’s plan without being subject to any
preexisting-condition exclusion under that plan, which occurrence Executive
shall promptly report to Employer.
          (i) Exclusive Compensation and Benefits. The compensation and benefits
described in this Section 7, along with the associated terms for payment,
constitute all of Employer’s obligations to Executive with respect to the ending
of Executive’s employment with Employer and/or its Affiliates and Employer shall
not be obligated to make any payments to

-16-



--------------------------------------------------------------------------------



 



Executive under Employer’s Fifth Amended and Restated Key Employee Protection
Plan or Third Amended and Restated Severance Pay Plan, as such plans may be
amended or replaced from time to time, in connection with any termination of
Executive’s employment. Accordingly, Executive and Employer expressly
acknowledge and agree that, following the Employment Termination Date, Executive
shall have no rights to any employment by Employer or its Affiliates (including
employment as described in Sections 2, 3 and 4 of this Agreement), and no rights
to any further compensation or benefits under Section 5 of this Agreement except
to the extent such benefits are required to be provided by law or are provided
under any of the Benefit Plans or other programs and arrangements to similarly
situated former employees in accordance with the terms of such Benefit Plans,
programs or arrangements. Executive and Employer further acknowledge and agree
that nothing in this Agreement is intended to limit or terminate (i) any
obligations of Employer or Executive under the other terms of this Agreement,
including, but not limited to, with respect to Employer, its obligations under
Sections 12 and 20, and, with respect to Executive, his obligations under
Sections 6(h), 8, 9, 10, 13, 22, and 23, or (ii) any earned, vested benefits
(other than any entitlement to severance or separation pay, if any) that
Executive may have under the applicable provisions of any Benefit Plan of
Employer in which Executive is participating at the time of the termination of
employment.
          (j) Code Section 409A. This Agreement is intended to comply with
Section 409A of the Code and any ambiguous provisions will be construed in a
manner that is compliant with or exempt from the application of Section 409A of
the Code. If a provision of the Agreement would result in the imposition of
earlier or additional taxes under Section 409A of the Code, the parties agree
that such provision shall be reformed to avoid imposition of such taxes. For
purposes of Section 409A of the Code, each payment or amount due under this
Agreement shall be considered a separate payment, and Executive’s entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments and “termination of employment” shall mean
Executive’s “separation from service” as defined in Section 1.409A-1(h) of the
Final Treasury Regulations promulgated under Section 409A of the Code, including
the default presumptions thereof. If (i) Executive is a “specified employee,” as
such term is defined in Section 409A of the Code and determined as described
below in this Section 7(j), and (ii) any payment due under this Agreement is
subject to Section 409A of the Code and is required to be delayed under
Section 409A of the Code, that payment shall be paid on the earliest of (A) the
first business day that is six months after Executive’s separation from service,
(B) the date of Executive’s death or (C) the date that otherwise complies with
the requirements of Section 409A of the Code. This Section 7(j) shall be applied
by accumulating all payments that otherwise would have been paid within six
months of Executive’s separation from service and paying such accumulated
amounts on the earliest business day which complies with the requirements of
Section 409A of the Code. For purposes of determining the identity of specified
employees, the Board may establish procedures as it deems appropriate in
accordance with Section 409A of the Code.
          (k) Payment after Executive’s Death. In the event of Executive’s death
after he becomes entitled to a payment or payments pursuant to this Section 7,
any remaining unpaid amounts shall be paid, at the time and in the manner such
payments otherwise would have been

-17-



--------------------------------------------------------------------------------



 



paid to Executive, to such person as Executive shall designate in a written
notice to Employer (or, if no such person is designated, to his estate).
          (l) Offset. Executive agrees that Employer may set off against, and
Executive authorizes Employer to deduct from, any payments due to Executive, or
to his heirs, legal representatives, or successors, as a result of the
termination of Executive’s employment any amounts which may be due and owing to
Employer or any of its Affiliates by Executive, whether arising under this
Agreement or otherwise; provided, however, that any such set off and deduction
shall be made in a manner that complies with Section 409A of the Code to the
extent applicable.
          8. Confidential Information. (a) Executive acknowledges and agrees
that (i) Employer and its Affiliates are engaged in a highly competitive
business, (ii) Employer and its Affiliates have expended considerable time and
resources to develop goodwill with their customers, vendors and others, and to
create, protect and exploit Confidential Information, (iii) Employer must
continue to prevent the dilution of its and its Affiliates’ goodwill and
unauthorized use or disclosure of its Confidential Information to avoid
irreparable harm to its legitimate business interests, (iv) in the acquisition,
development and marketing of chemicals or other hydrocarbon products, his
participation in or direction of Employer’s or its Affiliates’ day-to-day
operations and strategic planning are an integral part of Employer’s continued
success and goodwill, (v) given his position and responsibilities, he
necessarily will be creating Confidential Information that belongs to Employer
and enhances Employer’s goodwill, and in carrying out his responsibilities he in
turn will be relying on Employer’s goodwill and the disclosure by Employer to
him of Confidential Information, and (vi) he will have access to Confidential
Information that could be used by a competitor of Employer in a manner that
would irreparably and materially harm Employer’s competitive position in the
marketplace and dilute its goodwill. Employer acknowledges and agrees that
nothing in this Agreement precludes Executive from accepting employment from any
third party employer after termination of employment with Employer and its
Affiliates for whatever reason; provided, however, that Executive complies with
his obligations under Section 8(d) and applicable law with respect to the
Confidential Information.
          (b) Employer acknowledges and agrees that Executive must have and
continue to have throughout his employment the benefits and use of its and its
Affiliates’ goodwill and Confidential Information in order to properly carry out
his responsibilities. Employer accordingly shall, upon execution and delivery of
this Agreement, provide Executive immediate and continuing access to
Confidential Information and to authorize him to engage in activities that will
create new and additional Confidential Information.
          (c) Employer and Executive acknowledge and agree that during
Executive’s employment with Employer, and upon execution and delivery of this
Agreement, he (i) will receive Confidential Information that is unique,
proprietary and valuable to Employer and/or its Affiliates, (ii) will create
Confidential Information that is unique, proprietary and valuable to Employer
and/or its Affiliates and (iii) will benefit, including without limitation by
way of

-18-



--------------------------------------------------------------------------------



 



increased earnings and earning capacity, from the goodwill Employer and its
Affiliates have generated and from the Confidential Information.
          (d) Accordingly, Executive acknowledges and agrees that at all times
during his employment by Employer and/or any of its Affiliates and thereafter:
     (i) all Confidential Information shall remain and be the sole and exclusive
property of Employer and/or its Affiliates;
     (ii) he will protect and safeguard all Confidential Information;
     (iii) he will hold all Confidential Information in strictest confidence and
not, directly or indirectly, disclose or divulge any Confidential Information to
any person other than an officer, director or employee of, or legal counsel for,
Employer or its Affiliates, to the extent necessary for the proper performance
of his responsibilities unless authorized to do so by Employer or compelled to
do so by law or valid legal process;
     (iv) if he believes he is compelled by law or valid legal process to
disclose or divulge any Confidential Information, he will notify Employer in
writing sufficiently in advance of any such disclosure to allow Employer the
opportunity to defend, limit or otherwise protect its interests against such
disclosure;
     (v) at the end of his employment with Employer for any reason or at the
request of Employer at any time, he will return to Employer all Confidential
Information and all copies thereof, in whatever tangible form or medium,
including electronic; and
     (vi) absent the promises and representations of Executive in this Section 8
and in Section 9, Employer would require him immediately to return any tangible
Confidential Information in his possession, would not provide Executive with new
and additional Confidential Information, would not authorize Executive to engage
in activities that will create new and additional Confidential Information and
would not enter or have entered into this Agreement.
          9. Nonsolicitation Obligations. In consideration of Employer’s
promises to provide Executive with Confidential Information and to authorize him
to engage in activities that will create new and additional Confidential
Information upon execution and delivery of this Agreement, and the other
promises and undertakings of Employer in this Agreement, Executive agrees that,
while he is employed by Employer and/or any of its Affiliates and for a two-year
period following the end of that employment for any reason, he shall not engage
in any of the following activities (the “Restricted Activities”):
     (a) he will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade or entice, or endeavor to
solicit, induce, persuade, or entice, any person

-19-



--------------------------------------------------------------------------------



 



who is then employed by or otherwise engaged to perform services for Employer or
its Affiliates to leave that employment or cease performing those services; and
     (b) he will not, whether on his own behalf or on behalf of any other
individual, partnership, firm, corporation or business organization, either
directly or indirectly solicit, induce, persuade or entice, or endeavor to
solicit, induce, persuade or entice, any person who is then a customer, supplier
or vendor of Employer or any of its Affiliates to cease being a customer,
supplier or vendor of Employer or any of its Affiliates or to divert all or any
part of such person’s or entity’s business from Employer or any of its
Affiliates.
Executive acknowledges and agrees that (i) the restrictions contained in this
Section 9 are ancillary to an otherwise enforceable agreement, including without
limitation the mutual promises and undertakings set forth in Section 8,
(ii) Employer’s promises and undertakings set forth in Section 8 and Executive’s
position and responsibilities with Employer give rise to Employer’s interest in
restricting Executive’s post-employment activities, (iii) such restrictions are
designed to enforce Executive’s promises and undertakings set forth in this
Section 9 and his common-law obligations and duties owed to Employer and its
Affiliates, (iv) these restrictions are reasonable and necessary, are valid and
enforceable under Texas law and do not impose a greater restraint than necessary
to protect Employer’s goodwill, Confidential Information and other legitimate
business interests, (v) he will immediately notify Employer in writing should he
be advised by legal counsel retained by Executive that these restrictions are
not, or likely are not, valid or enforceable under Texas law or the law of any
other state that he contends or is advised is applicable, (vi) the mutual
promises and undertakings of Employer and Executive under Sections 8 and 9 are
not contingent on the duration of Executive’s employment with Employer,
(vii) absent the promises and representations made by Executive in this
Section 9 and in Section 8, Employer would require him to return any
Confidential Information in his possession, would not provide Executive with new
and additional Confidential Information, would not authorize Executive to engage
in activities that will create new and additional Confidential Information and
would not enter or have entered into this Agreement, and (viii) his obligations
under Sections 8 and 9 supplement, rather than supplant, his common-law duties
of confidentiality and loyalty owed to Employer. Employer agrees that any action
that is undertaken by a subsequent employer of Executive will not be treated as
an action by Executive for purposes of the foregoing provisions of this
Section 9 unless Executive personally engages in a Restricted Activity, whether
directly or indirectly.
          10. Intellectual Property. (a) In consideration of Employer’s promises
and undertakings in this Agreement, Executive agrees that all Work Product will
be disclosed promptly by Executive to Employer, shall be the sole and exclusive
property of Employer and is hereby assigned to Employer, regardless of whether
(i) such Work Product was conceived, made, developed or worked on during regular
hours of his employment or his time away from his employment, (ii) the Work
Product was made at the suggestion of Employer or (iii) the Work Product was
reduced to drawing, written description, documentation, models or other tangible
form. Without limiting the foregoing, Executive acknowledges that all original
works of authorship that are made by Executive, solely or jointly with others,
within the scope of his employment and that are protectable by copyright are
“works made for hire” (as defined in the

-20-



--------------------------------------------------------------------------------



 



United States Copyright Act (17 U.S.C., Section 101)) and are therefore owned by
Employer from the time of creation.
          (b) Executive agrees to assign, transfer and set over, and Executive
does hereby assign, transfer and set over to Employer, all of his right, title
and interest in and to all Work Product, without the necessity of any further
compensation, and agrees that Employer is entitled to obtain and hold in its own
name all patents, copyrights and other rights in respect of all Work Product.
Executive agrees to (i) cooperate with Employer during and after his employment
with Employer in obtaining patents or copyrights or other intellectual-property
protection for all Work Product, (ii) execute, acknowledge, seal and deliver all
documents tendered by Employer to evidence its ownership thereof throughout the
world and (iii) cooperate with Employer in obtaining, defending and enforcing
its rights therein.
          (c) Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between
Executive and any other person or entity. Executive further represents that he
has no other employment or undertakings that might restrict or impair his
performance of this Agreement. Executive will not in connection with his
employment by Employer, use or disclose to Employer any confidential, trade
secret or other proprietary information of any previous employer or other person
that Executive is not lawfully entitled to disclose.
          11. Reformation. If the provisions of Sections 8, 9 or 10 are ever
deemed by a court to exceed the limitations permitted by applicable law,
Executive and Employer agree that such provisions shall be, and are,
automatically reformed to the maximum limitations permitted by such law.
          12. Indemnification and Insurance. Employer shall indemnify Executive
both (a) to the fullest extent permitted by the laws of the State of Delaware
and (b) in accordance with the more favorable of Employer’s certificate of
incorporation, bylaws and standard indemnification agreement as in effect on the
Effective Date or as in effect on the date as of which the indemnification is
owed. In addition, Employer shall provide Executive with coverage under
directors’ and officers’ (D&O) liability insurance policies on terms not less
favorable than those provided to any of its other directors and officers as in
effect from time to time.
          13. Assistance in Litigation. During the Employment Term and
thereafter for the lifetime of Executive, Executive shall, upon reasonable
notice, furnish such information and proper assistance to Employer or any of its
Affiliates as may reasonably be required by Employer in connection with any
litigation, investigations, arbitrations and/or any other fact-finding or
adjudicative proceedings involving Employer or any of its Affiliates; provided,
however, that Executive’s obligations under this Section 13 after the Employment
Termination Date do not unreasonably interfere with Executive’s employment or
other activities and endeavors. This obligation shall include, without
limitation, to promptly upon request meet with counsel for Employer or any of
its Affiliates and provide truthful testimony at the request of Employer or as
otherwise required by law or valid legal process. Following the Employment Term,
Employer shall promptly reimburse Executive for all reasonable out-of-pocket
expenses

-21-



--------------------------------------------------------------------------------



 



incurred by Executive and approved in advance by Employer, which approval will
not be unreasonably withheld, in rendering such assistance (such as travel,
parking and meals), but shall have no obligation to compensate Executive for his
time in providing information and assistance in accordance with this Section 13.
Nothing contained in this Agreement is intended to limit the scope or coverage
of any indemnification rights available to Executive under Employer’s
Certificate of Incorporation or Bylaws or any indemnification agreement between
Employer and Executive.
          14. No Obligation to Pay. With regard to any payment due to Executive
under this Agreement, it shall not be a breach of any provision of this
Agreement for Employer to fail to make such payment to Executive if (a) Employer
is prohibited from making the payment, (b) Employer would be obligated to
recover the payment if it was made or (c) Executive would be obligated to repay
the payment if it was made; provided, however, that (i) this Section 14 shall
only apply if such prohibition or obligation is legally imposed by statute or
regulation and (ii) in the event that Employer is unable to make any payment
which would otherwise be required if not for the provisions of this Section 14,
Employer will use commercially reasonable efforts, and shall consider any
reasonable suggestions of Executive, to restructure and pay such compensation in
a manner so that such payment may be made without being in violation of any
statute or regulation or to provide an equivalent substitute for such payment
which could not otherwise be paid.
          15. Deductions and Withholdings. With respect to any payment to be
made to Executive, Employer shall deduct, where applicable, any amounts
authorized by Executive and shall withhold and report all amounts required to be
withheld and reported by applicable law.
          16. Notices. All notices, requests, demands, and other communications
required or permitted to be given or made by either party shall be in writing
and delivered by (a) regular, overnight or registered or certified mail (return
receipt requested), with first class postage prepaid, (b) hand delivery,
(c) facsimile or electronic transmission or (d) overnight courier service, to
the parties at the following addresses or numbers:
          (i) If to Employer, at:
Sterling Chemicals, Inc.
Attn: General Counsel
333 Clay Street
Suite 3600
Houston, Texas 77002
          (ii) If to Executive, at Executive’s then-current home address on file
with Employer.
or at such other address or number as shall be designated by either party in a
notice to the other party given in accordance with this Section. Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given, (A) in the case of a notice sent

-22-



--------------------------------------------------------------------------------



 



by regular mail, on the date actually received by the addressee, (B) in the case
of a notice sent by registered or certified mail, on the date receipted for (or
refused) on the return receipt, (C) in the case of a notice delivered by hand,
when personally delivered, (D) in the case of a notice sent by facsimile or
electronic transmission, upon transmission subject to telephone confirmation of
receipt, and (E) in the case of a notice sent by overnight mail or overnight
courier service, the date delivered at the designated address, in each case
given or addressed as aforesaid.
          17. Injunctive Relief. Executive acknowledges and agrees that Employer
would not have an adequate remedy at law and would be irreparably harmed in the
event that any of the provisions of Sections 8, 9 or 10 were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
Executive agrees that Employer shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
Sections, without the necessity of posting any bond or proving special damages
or irreparable injury. Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of this Agreement by Executive, but
shall be in addition to all other remedies available to Employer at law or
equity.
          18. Mitigation. Executive shall not be required to mitigate the amount
of any payment or benefits provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefits
provided for in this Agreement be reduced by any compensation or benefits earned
by Executive (other than as expressly provided in Section 7(h)) as the result of
employment by another employer after the date of termination of Executive’s
employment with Employer, or otherwise.
          19. Binding Effect; No Assignment by Executive; No Third Party
Benefit. This Agreement shall be binding upon and inure to the benefit of the
parties. This Agreement and all rights of Executive hereunder shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. Executive shall not assign or otherwise transfer this Agreement or any
of his rights or obligations under this Agreement. Subject to Section 20,
Employer is authorized to assign or otherwise transfer this Agreement or any of
its rights or obligations under this Agreement only to an Affiliate or successor
in interest to Employer. Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any payments or other
benefits provided under this Agreement, and no benefits payable under this
Agreement shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. Except as otherwise provided in this Section 19,
nothing in this Agreement, express or implied, is intended to or shall confer
upon any person other than the parties any rights, benefits, or remedies of any
nature whatsoever under or by reason of this Agreement.
          20. Assumption by Successor. Employer shall ensure that any successor
or assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all the business and/or assets of Employer,
either by operation of law or written agreement, assumes the obligations of this
Agreement in accordance with the terms of this

-23-



--------------------------------------------------------------------------------



 



Agreement. If Employer fails to fulfill this obligation, such failure shall be
considered Good Reason; provided, however, that Executive’s sole remedy for such
failure shall be to terminate his employment for Good Reason and receive the
compensation and benefits to which Executive is entitled in connection with such
termination pursuant to Section 7(e) or (f), as applicable. As used in this
Agreement, “Employer” shall include any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Employer that executes and
delivers the agreement provided for in this Section 20 or that otherwise becomes
obligated under this Agreement by operation of law.
          21. Legal Fees and Expenses. Employer will promptly reimburse
Executive for all reasonable legal fees and expenses incurred by Executive in
connection with the preparation, review and negotiation of this Agreement prior
to its execution; provided, however, that Executive provides Employer with
invoices or other receipts of payment for such fees and expenses within three
months after the Effective Date. In addition to the legal fees and expenses
which may be paid under this Section 21, in the event that Executive prevails in
any action against Employer, at law or in equity, to enforce the terms of this
Agreement, Employer shall reimburse Executive for all reasonable legal fees and
expenses incurred by Executive in connection with such action. Reimbursement for
such legal fees and expenses will be made within 30 days after the date of
settlement of such action or the date on which such action has been finally
determined by a court of competent jurisdiction and is no longer subject to
appeal, subject to the delivery by Executive of supporting invoices for such
fees and expenses.
          22. Governing Law; Venue. This Agreement and the employment of
Executive shall be governed by the laws of the State of Texas except for its
laws with respect to conflict of laws. The exclusive forum for any lawsuit
arising from or related to Executive’s employment or this Agreement shall be a
state or federal court in Harris County, Texas. This provision does not prevent
Employer from removing to an appropriate federal court any action brought in
state court. Executive Hereby Consents To, And Waives Any Objections To, Removal
To Federal Court By Employer Of Any Action Brought Against It By Executive.
          23. Jury Trial Waiver. In The Event That Any Dispute Arising From Or
Related To This Agreement Or Executive’s Employment With Employer Results In A
Lawsuit, Both Employer And Executive Mutually Waive Any Right They May Otherwise
Have For A Jury To Decide The Issues In The Lawsuit, Regardless Of The Party Or
Parties Asserting Claims In The Lawsuit Or The Nature Of Such Claims. Employer
And Executive Irrevocably Agree That All Issues In Such A Lawsuit Shall Be
Decided By A Judge Rather Than A Jury.
          24. Entire Agreement. This Agreement contains the entire agreement
between the parties concerning the subject matter expressly addressed herein and
supersedes all prior agreements and understandings, written and oral, between
the parties with respect to such subject matter. There are no promises,
agreements, conditions, understandings, warranties or representations, oral or
written, express or implied, between the parties concerning the subject matter
hereof except as set forth herein. However, nothing in this Section 24 is
intended to limit

-24-



--------------------------------------------------------------------------------



 



any obligations of the parties under any other agreement that Employer may enter
into with Executive after the earlier of the Effective Date or the execution of
this Agreement by Executive.
          25. Modification; Waiver. No amendment, modification, restatement or
supplement of this Agreement shall be valid unless the same is in writing and
signed by the parties. No person, other than pursuant to a resolution duly
adopted by the members of the Board, shall have authority on behalf of Employer
to agree to modify, amend or waive any provision of this Agreement. No waiver of
any provision of this Agreement shall be valid unless in writing and signed by
the party against whom that waiver is sought to be enforced. No failure or delay
on the part of either party in exercising any right, power or privilege
hereunder, and no course of dealing between the parties, shall operate as a
waiver of any right, power or privilege hereunder. No single or partial exercise
of any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder. No notice to or demand on either party in any case shall entitle such
party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of either party to any other or further
action in any circumstances without notice or demand.
          26. Construction. This Agreement is to be construed as a whole,
according to its fair meaning, and not strictly for or against either of the
parties.
          27. Severability. If any provision of this Agreement shall be
determined by a court to be invalid or unenforceable, the remaining provisions
of this Agreement shall not be affected thereby, shall remain in full force and
effect and shall be enforceable to the fullest extent permitted by applicable
law.
          28. Counterparts. This Agreement may be executed by the parties in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement.
          29. Interpretation. In this Agreement, unless a clear contrary
intention appears:
     (a) the words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement;
     (b) all terms defined in the singular shall have the same meanings in the
plural and vice versa;
     (c) reference to any entity includes such entity’s successors and assigns;
provided, however, that nothing contained in this clause (c) is intended to
authorize any assignment not otherwise permitted by this Agreement;
     (d) all references to Sections shall be deemed to be references to the
Sections of this Agreement;

-25-



--------------------------------------------------------------------------------



 



     (e) the captions and headings contained in this Agreement shall not be
considered or given any effect in construing the provisions hereof if any
question of intent should arise; and
     (f) no provision of this Agreement shall be interpreted or construed
against either party hereto solely because that party or its legal
representative drafted such provision.
          In Witness Whereof, Employer has caused this Agreement to be executed
on its behalf by its duly authorized officer, and Executive has executed this
Agreement, effective as of the date first set forth above.

          Sterling Chemicals, Inc.   Executive:
 
        By: /s/ John R. Beaver   /s/ John V. Genova Printed Name: John R. Beaver
  John V. Genova
Title:
  Senior Vice President — Finance and Chief Financial Officer    

-26-